 Case1:20-cv-03153-BMC
Case  1:20-cv-03153-BMC Document
                         Document26
                                  8 Filed 07/16/20
                                          12/28/20 Page 3
                                                        1 of 7
                                                             5 PageID #: 20
                                                                         195




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
JOHN D. TVERDY,                                            :
 [PLAINTIFF]                                               :
                                                           : CIVIL CASE MANAGEMENT PLAN
                                     Plaintiff,            :
                        - against -                        : CV-__-____
                                                                20 03153 (BMC)
                                                           :
 [DEFENDANT]                                               :
METRO AUTO BODY INC., and                                  :
JOHN ANTONIOLI.                      Defendant.            :

----------------------------------------------------------- X

COGAN, District Judge

        After consultation with counsel for the parties, the following Case Management Plan
is adopted. This plan is also a scheduling order pursuant to Federal Rules of Civil Procedure
16 and 26(f).

A.      The case
              se (is)       (is not) to be tried to a jury. [Circle as appropriate].

B.      Non-Expert Discovery:

        1.       The parties are to conduct discovery in accordance with the Federal Rules of
                 Civil Procedure and the Local Rules of the Eastern District of New York. All
                 non-expert discovery is to be completed by _______________,
                                                            April 30, 2021   which date
                 shall not be adjourned except upon a showing of good cause and further order
                 of the Court.       Interim deadlines for specific discovery activities may be
                 extended by the parties on consent without application to the Court, provided
                 the parties are certain that they can meet the discovery completion date.



                 The parties shall list the contemplated discovery activities and anticipated
                 completion dates in Attachment A, annexed hereto.




                                                                                             3
 Case1:20-cv-03153-BMC
Case  1:20-cv-03153-BMC Document
                         Document26
                                  8 Filed 07/16/20
                                          12/28/20 Page 4
                                                        2 of 7
                                                             5 PageID #: 21
                                                                         196




      2.     Joinder of additional parties must be accomplished by _______________.
                                                                    January 29, 2021

      3.     Amended pleadings may be filed without leave of the Court until
             ____________________.
             January 29, 2021

C.    For all causes of action seeking monetary damages, each party shall identify and
      quantify in Attachment B, annexed hereto, each component of damages alleged; or, if
      not known, specify and indicate by what date Attachment B shall be filed providing
      such information.

D.    Motions:

      1.     Upon the conclusion of non-expert discovery, and no later than the date
             provided below, the parties may file dispositive motions. The parties shall
             agree to a schedule and promptly submit same for the Court’s approval,
             providing for no more than three rounds of serving and filing papers:
             supporting affidavits and briefs, opposing affidavits and briefs, and reply
             affidavits and briefs.

      2.     The last day for filing a letter, pursuant to Rule III.A.2 of the Court’s
             Individual Practices, requesting a premotion conference in order to file
             dispositive motions shall be _______________.
                                            May 7, 2021    (Counsel shall insert a date
             one week after the completion date for non-expert discovery.)

             a.      There shall be no cross-motions. Any motions not made by the agreed
                     date shall, unless the Court orders otherwise, not be considered until
                     after the timely-filed motion is determined.

             b.      Papers served and filed by the parties shall conform to the requirements
                     set out in the Court’s Individual Practices.

E.    Any request for relief from a date provided in this Case Management Plan shall
      conform to the Court’s Individual Practices and include an order, showing consents
      and disagreements of all counsel, setting out all dates that are likely to be affected by
      the granting of the relief requested, and proposed modified dates. Unless and until the
      Court approves the proposed order, the dates provided in this Plan shall be binding.

F.    Pre-Trial Motions:


                                                                                             4
 Case1:20-cv-03153-BMC
Case  1:20-cv-03153-BMC Document
                         Document26
                                  8 Filed 07/16/20
                                          12/28/20 Page 5
                                                        3 of 7
                                                             5 PageID #: 22
                                                                         197




      Applications for adjournments and for discovery or procedural rulings will reflect or
      contain the positions of all parties, as provided by the Court’s Individual Rules, and
      are not to modify or delay the conduct of discovery or the schedules provided in this
      Case Management Plan except upon leave of the Court.


SO ORDERED.



Dated: Brooklyn, New York                                       U.S.D.J.
       _____ __, 20__




                                                                                          5
 Case1:20-cv-03153-BMC
Case  1:20-cv-03153-BMC Document
                         Document26
                                  8 Filed 07/16/20
                                          12/28/20 Page 6
                                                        4 of 7
                                                             5 PageID #: 23
                                                                         198




                                        ATTACHMENT A

The Parties are to list the discovery activities (i.e., production of documents, number of
depositions, requests to admit, interrogatories) and anticipated completion dates:

        DISCOVERY ACTIVITIES                            COMPLETION DATE
1. Initial request for production of documents    January 29, 2021



2. Interrogatories                                February
                                                 January 29,19, 2021
                                                             2021



3. Depositions                                    March 19, 2021



4. Request to admit                               February 19, 2021



5. Post EBT demands                               April 30,
                                                        16, 2021



6.



7.



8.



9.



10.




                                                                                        6
 Case1:20-cv-03153-BMC
Case  1:20-cv-03153-BMC Document
                         Document26
                                  8 Filed 07/16/20
                                          12/28/20 Page 7
                                                        5 of 7
                                                             5 PageID #: 24
                                                                         199




                                    ATTACHMENT B

For all causes of action seeking monetary damages, each party shall identify and
quantify each component of damages alleged:


1.     PLAINTIFF’S CLAIMS:

       Violations of the Fair Labor Standards Act (“FLSA”), 29 U.S.C. § 207; New York Labor Law (“NYLL”) §§ 663
       and 198; and 12 New York Code, Rules and Regulations (“NYCRR”) §146 to recover overtime compensation,
       unpaid spread of hours compensation, and damages pursuant to the FLSA 29 U.S.C. §§ 201 et seq and
       damages pursuant to NYLL.




2.     COUNTERCLAIMS AND CROSS-CLAIMS:

       N/A




3.     THIRD-PARTY CLAIMS:

       N/A




                                                                                              7
